    Case 20-03195-sgj Doc 45 Filed 05/18/21                 Entered 05/18/21 21:53:01              Page 1 of 9




SIDLEY AUSTIN LLP
Penny P. Reid
Paige Holden Montgomery
Juliana L. Hoffman
2021 McKinney Ave., Suite 2000
Dallas, Texas 75201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400

Matthew A. Clemente (admitted pro hac vice)
Dennis M. Twomey (admitted pro hac vice)
Alyssa Russell (admitted pro hac vice)
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036

Counsel for the Official Committee of Unsecured Creditors

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


                                       )
In re:                                 )                               Chapter 11
                                       )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1 )

                Debtor,                )                               Case No. 19-34054-SGJ11
                                       )
OFFICIAL COMMITTEE OF UNSECURED        )
CREDITORS,                             )
                Plaintiff,             )
                                       )
       vs.                             )
                                                                       Adversary Proceeding No. 20-03195
                                       )
CLO HOLDCO, LTD., CHARITABLE DAF       )
HOLDCO, LTD., CHARITABLE DAF FUND, LP,
HIGHLAND DALLAS FOUNDATION, INC., THE )
DUGABOY INVESTMENT TRUST, GRANT        )

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
                                                                                                             Page 1
    Case 20-03195-sgj Doc 45 Filed 05/18/21               Entered 05/18/21 21:53:01             Page 2 of 9




JAMES SCOTT III IN HIS INDIVIDUAL                             )
CAPACITY, AS TRUSTEE OF THE DUGABOY                           )
INVESTMENT TRUST, AND AS TRUSTEE OF
THE GET GOOD NONEXEMPT TRUST, AND                             )
JAMES D. DONDERO,                                             )
                                                              )
                          Defendants.                         )


                MOTION FOR EXPEDITED CONSIDERATION ON
      THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ EMERGENCY
       MOTION TO STAY THE ADVERSARY PROCEEDING FOR NINETY DAYS

        The Official Committee of Unsecured Creditors (the “Committee”), by and through its

attorneys, hereby files this motion for expedited consideration on the “Motion for Expedited

Consideration”), seeking immediate consideration of the Official Committee of Unsecured

Creditors’ Emergency Motion to Stay the Adversary Proceeding for Ninety Days (the “Motion to

Stay the Adversary Proceeding”). In further support of this Motion for Expedited Consideration,

the Committee respectfully states as follows:

        I. RELIEF REQUESTED

        1.       By this Motion for Expedited Consideration, the Committee respectfully requests

the Court enter an order authorizing the expedited consideration of the Motion to Stay the

Adversary Proceeding on the next date the Court is available.

        II. BASIS FOR RELIEF

        2.       Courts have authority to shorten time for “cause shown.” See Fed. R. Bankr.

P. 9006(c). Due to the delay of the effective date of the Plan, 2 the Committee filed its Application



2
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion to Stay the
Adversary Proceeding.

                                                                                                          Page 2
    Case 20-03195-sgj Doc 45 Filed 05/18/21                 Entered 05/18/21 21:53:01              Page 3 of 9




for Order Pursuant to Section 1103 of the Bankruptcy Code Authorizing the Employment and

Retention of Teneo Capital, LLC as Litigation Advisor to the Official Committee of Unsecured

Creditors Effective April 15, 2021 [Docket No. 2306] to retain and employ the future Litigation

Trustee 3 pursuant to sections 328(a) and 1103(a) of the Bankruptcy Code to perform litigation

advisory services for the Committee in this chapter 11 case, including services related to this

Adversary Proceeding (the “Litigation Advisor”) on May 14, 2021. Because responsibility for the

Adversary Proceeding will transfer to the Litigation Trustee upon the effective date of the Plan,

the Committee filed the Motion to Stay the Adversary Proceeding, requesting a ninety (90) day

stay of the Adversary Proceeding to allow the Litigation Advisor the necessary time to gain an

understanding of the facts underlying the Adversary Proceeding, the Debtor’s structure, and other

issues pertinent to its role pursuing the Estate Claims on a go-forward basis. In particular, the

Litigation Advisor needs time to consider the issues raised in Defendants’ pending Motions to

Dismiss and Motions to Withdraw the Reference to determine how best to proceed.

        3.       Currently, the Committee’s response deadlines to the Defendants’ pending Motions

to Dismiss and Motions to Withdraw the Reference are due on Friday, May 21, 2021. The

Committee requested an extension of these deadlines from Defendants to allow for the usual

twenty-one (21) -day notice period for the Motion to Stay the Adversary Proceeding, but counsel




3
  Upon the effective date of the Plan, a Litigation Sub-Trust, created for the benefit of the holders of claims and
interests in the Debtor, will be vested with certain claims and causes of action of the Debtor, including the Estate
Claims (the “Causes of Action”). Pursuant to the Plan, Marc S. Kirschner, Senior Managing Director of Teneo, will
be appointed as Litigation Trustee and will be tasked with, among other things, investigation and monetization of the
Causes of Action, including the Adversary Proceeding.

                                                                                                             Page 3
 Case 20-03195-sgj Doc 45 Filed 05/18/21             Entered 05/18/21 21:53:01         Page 4 of 9




for Defendants did not agree. Therefore, expedited consideration of the Motion to Stay the

Adversary Proceeding is necessary.

          4.     No party will be prejudiced by the immediate consideration and entry of an order

approving the Motion to Stay the Adversary Proceeding. To the contrary, expedited consideration

of the Motion to Stay the Adversary Proceeding is in the interest of all parties, as further delay will

negatively impact the efficient adjudication of the Adversary Proceeding and could negatively

impact the Committee or the Litigation Trustee’s recovery on claims for the benefit of the Debtor’s

estate.

          5.     Therefore, the Committee respectfully requests that the Court grant this Motion for

Expedited Hearing and enter an order authorizing the expedited consideration of the Motion to

Stay the Adversary Proceeding on the next date the Court is available. The Committee further

respectfully requests an extension of their time to respond to the Defendants’ Motions to Dismiss

and Motions to Withdraw the Reference until the later of: (1) five business days after the Court

enters an Order on the Motion to Stay the Adversary Proceeding; or (2) upon expiration of the 90-

day stay of the Adversary Proceeding sought in the Committee’s Motion to Stay the Adversary

Proceeding.

          III. CONCLUSION

          Accordingly, the Committee respectfully requests immediate consideration of the Court,

and the entry of an order setting the Motion to Stay the Adversary Proceeding for hearing on the

next date the court is available and granting the Committee such other relief to which it may be

justly entitled at law or in equity.

                            [Remainder of Page Intentionally Left Blank]
                                                                                                Page 4
Case 20-03195-sgj Doc 45 Filed 05/18/21   Entered 05/18/21 21:53:01     Page 5 of 9




Dated: May 18, 2021                SIDLEY AUSTIN LLP
       Dallas, Texas               /s/ Paige Holden Montgomery
                                   Paige Holden Montgomery
                                   Penny P. Reid
                                   Juliana L. Hoffman
                                   2021 McKinney Avenue
                                   Suite 2000
                                   Dallas, Texas 74201
                                   Telephone: (214) 981-3300
                                   Facsimile: (214) 981-3400

                                           -and-

                                   Matthew A. Clemente (admitted pro hac vice)
                                   Dennis M. Twomey (admitted pro hac vice)
                                   Alyssa Russell (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Facsimile: (312) 853-7036


                                   COUNSEL FOR THE OFFICIAL COMMITTEE OF
                                   UNSECURED CREDITORS




                                                                                 Page 5
 Case 20-03195-sgj Doc 45 Filed 05/18/21            Entered 05/18/21 21:53:01         Page 6 of 9




                             CERTIFICATE OF CONFERENCE

       I hereby certify that, on May 17, 2021, counsel for the Official Committee of Unsecured

Creditors has conferred with counsel for the Debtor, Grant James Scott III, CLO Holdco, Ltd.,

Highland Dallas Foundation, James D. Dondero, The Dugaboy Investment Trust, and the Get

Good Nonexempt Trust regarding the expedited nature of the relief sought in this motion. Counsel

for the Debtor does not object to the expedited consideration of the Motion to Stay the Adversary

Proceeding. Counsel for CLO Holdco, Ltd., Highland Dallas Foundation, Inc., James D. Dondero,

The Dugaboy Investment Trust, and the Get Good Nonexempt Trust object to the expedited

consideration of the Motion to Stay the Adversary Proceeding. Counsel for Grant James Scott III

deferred on the issue, expressing that their client neither agreed nor expressly opposed the

requested relief.

                                                              /s/ Chandler Rognes
                                                              Chandler Rognes
                                                              Counsel for the Official Committee
                                                              of Unsecured Creditors




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was sent

via electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice

in this case on May 18, 2021.


                                                              /s/ Chandler Rognes
                                                              Chandler Rognes
                                                              Counsel for the Official Committee
                                                              of Unsecured Creditors
                                                                                              Page 6
Case 20-03195-sgj Doc 45 Filed 05/18/21   Entered 05/18/21 21:53:01   Page 7 of 9




                                  EXHIBIT 1

                                Proposed Order
    Case 20-03195-sgj Doc 45 Filed 05/18/21                  Entered 05/18/21 21:53:01              Page 8 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                           )   Case No. 19-34054 (SGJ)
                                                                   )
                                     Debtor.                       )


ORDER GRANTING THE MOTION FOR EXPEDITED HEARING ON THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS’ EMERGENCY MOTION TO STAY
            THE ADVERSARY PROCEEDING NINETY DAYS

             On this day, the Court considered the Official Committee of Unsecured Creditors’ (the

“Committee”) Motion for Expedited Hearing on the Official Committee of Unsecured Creditors’

Emergency Motion to Stay the Adversary Proceeding Ninety Days (the “Motion for Expedited



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
    Case 20-03195-sgj Doc 45 Filed 05/18/21                  Entered 05/18/21 21:53:01              Page 9 of 9




Hearing”). Based on the pleadings on file, the Court finds that good cause exists to grant the

Motion for Expedited Hearing. Therefore, the Court GRANTS the Motion for Expedited Hearing.

         IT IS THEREFORE ORDERED that the Motion for Expedited Hearing is GRANTED.

         IT IS FURTHER ORDERED that, once provided, the Committee shall file with the Court

a notice of hearing setting the date and time of the Motion to Stay the Adversary Proceeding.

         IT IS FURTHER ORDERED that the Committee’s response deadlines for the pending

Motions to Dismiss 2 and Motions to Withdraw the Reference are stayed until the later of (1) five

business days after the Court enters an order on the Motion to Stay the Adversary Proceeding or

(2) upon expiration of the 90-day stay of the Adversary Proceeding sought in the Committee’s

Motion to Stay the Adversary Proceeding.

         This Court shall retain jurisdiction over all matters arising from or relating to the

interpretation or implementation of this Order.

                                             ### End of Order ###




2
  Capitalized terms used but not defined herein shall have the respective meanings given to them in the Motion to Stay
the Adversary Proceeding.
